IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

MARVIN WILLIAMS,

             Appellant,

 v.                                                    Case No. 5D16-143

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 3, 2016

3.850 Appeal from the Circuit Court
for Lake County,
William G. Law, Jr., Judge.

Edwin Ferguson, of The Ferguson Law
Firm, PLLC, Riviera Beach, for Appellant.

No Appearance for Appellee.

PER CURIAM.

      The Appellant, Marvin Williams, appeals the order summarily denying his motion

filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the

motion because it concluded that the motion was not timely filed. However, pursuant to

Maxwell v. State, 888 So. 2d 152, 153 (Fla. 5th DCA 2004), the motion was timely filed.

Accordingly, we reverse the order under review and remand this case to the trial court to

consider the motion on the merits.

      REVERSED and REMANDED.

SAWAYA, PALMER and BERGER, JJ., concur.